Citation Nr: 0817669	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from November 1978 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.  

The Board remanded the veteran's claim in August 2003 and 
again in May 2006.  The Board requested that additional 
information be obtained from the veteran with respect to his 
claim.  The claim was again returned to the Board for further 
action.  Subsequently, the Board issued a decision on the 
merits of the veteran's claim.  That decision was issued in 
April 2007.  The veteran was notified of that decision and he 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  The Court reviewed the 
Board's decision and determined that the Board did not 
provide sufficient Reasons and Bases for its decision, and 
following that determination, the Court vacated the Board's 
decision.  The claim has since been returned to the Board for 
further action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.

3.  Although the veteran has been diagnosed as suffering from 
depression, anxiety, auditory hallucinations, and 
schizophrenia, none of these disabilities and disorders has 
been etiologically linked to the veteran's military service 
or any incident therein.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  An acquired psychiatric disorder, not including PTSD, was 
not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has petitioned the VA asking that service 
connection be granted for an acquired psychiatric disorder, 
to include PTSD.  He has claimed that while stationed at 
Courthouse Bay at Camp Lejeune, North Carolina, he was jumped 
and beaten by other Marines.  He maintains that the incident 
was racially motivated.  He contends that he still suffers 
from flashbacks and nightmares of that incident, along with 
depression and anxiety.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.  Alternatively, the 
veteran has insinuated that he suffers from a psychiatric 
disorder, not classified as PTSD, and that such a condition 
was caused by or is the result of the veteran's military 
service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ) and the Appeals Management Center (AMC).  It is noted 
that these letters were sent to the veteran after the initial 
AOJ decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided after the 
original AOJ action, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for PTSD. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof, including the 
veteran's records from the Social Security Administration 
(SSA).  As such, the VA obtained those records and they have 
been included in the claims folder, available for review.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent a number of psychiatric examinations since the 
veteran filed for benefits, and those records have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via the Supplemental Statement of 
the Case (SSOC) that was issued in November 2006.  Because 
the veteran has been provided this information, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran had three years and two 
months service in the US Marine Corps from 1978 to 1982.  He 
did have nearly two years of "foreign" service but he did 
not serve in a hazardous duty area nor was he fired upon by 
an enemy combatant.  The veteran's Marine Corps military 
occupational specialty (MOS) was that of 1141 - electrician.  
He did not have a secondary MOS.  His DD Form 214 notes that 
the veteran was issued a Sea Service Deployment Ribbon and a 
Rifle Marksman Badge.  The veteran did not receive a Good 
Conduct Medal.  The official records do not show that the 
veteran was awarded a personal or unit valour award, such as 
a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation.  The record also does not show 
that the veteran fired his personal weapon at the enemy such 
that he might have been awarded a Combat Infantryman Badge or 
a similar award from the Marine Corps.  

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Marine Corps where he claims he experienced many horrors (or 
stressors).  However, he has not said that he was exposed to 
dead bodies or enemy fire.  He has not contended that he 
experienced a sexual assault while on active duty.  He has 
basically stated that he was the subject of racial taunts and 
related fights and that he now does not trust others.  He 
avers that he now suffers from nightmares, flashbacks, 
depression, and irritability.  Alternatively, the veteran 
avers that he suffers from a non-PTSD psychiatric disorder 
and that this condition is related to or was caused by his 
military service.  

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and 

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The veteran's record, as suggested above, does not indicate 
that the veteran was in a combat zone nor did he fire his 
weapon in response to an enemy combatant.  In this situation, 
the veteran was not in receipt of any awards and/or 
decorations that would suggest that he participated, i.e., 
fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  Moreover, 
the Marine Corps has not confirmed the basic facts 
surrounding the veteran's claimed stressors.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from members of his 
Marine Corps unit that could verify his claimed stressors.  
While the veteran did provide names of individuals he thought 
were involved in the racial incident, there is no indication 
that these were the individuals who were actually involved in 
the incident.  There is no hospital record or military police 
statement or investigation record that would insinuate that 
the veteran actually was assaulted or that the incident even 
occurred.  The Board further notes that the veteran has not 
provided enough information with respect to those individuals 
that may have been involved that would allow for a review of 
the appropriate reference material with respect to those 
individuals.  Although the veteran stated that the 
individuals "McCall" and "Fiorino" were his assailants, 
not provided by the veteran were the units of these two 
individuals, their military occupational specialty, their 
home states of record, or any additional information that 
would make it possible for the VA to actually identify, 
locate, and contact these individuals.

The Board further notes that the veteran's accredited 
representative submitted copies of a Record of Conviction by 
Court Martial, dated September 1979.  The veteran has asked 
that the information provided on this document be considered 
by the Board and he has waived AOJ review of this evidence 
via a letter signed in March 2008.  

This information does go to the crux of the assertions made 
by the veteran, i.e., that he was involved in a fight while 
stationed at Courthouse Bay, United States Marine Corps Base, 
Camp Lejeune.  The document does attest that the individuals 
involved in the altercation were a PFC Fiorino, a PFC McKim, 
and a PFC Avera.  However, per this official government 
document, the veteran, and not these individuals, was the 
aggressor.  It was the veteran who assaulted these 
individuals and not the other way around as the veteran has 
claimed.  To put it another way, the veteran has long claimed 
that Marines in his unit assaulted him.  However, the Record 
of Conviction by Court Martial refutes this assertion by 
noting that it was the veteran who assaulted the other 
individuals.  In other words, while the veteran has long 
asserted that one of his stressors was being assaulted, this 
document shows that it was the other individuals who were put 
into a stressful situation, not the veteran.  

To make sure that the veteran fully understands what the 
Board is saying - none of the incidents claimed by the 
veteran could be verified.  In fact, the veteran's newly 
submitted piece of evidence contradicts what the veteran has 
claimed for a number of years - that he was a victim of 
assault.  With respect to any other racial incident that may 
or may not have occurred, the veteran has remained vague with 
regard to such pertinent facts as names, dates, and 
locations.  He has never commented on whether any verifiable 
person was with him at the time any of the "stressful" 
events occurred, the date it happened, or other information 
that would help in the confirmation of his story.  Moreover, 
the file contains no other independent credible evidence, 
such as statements from fellow Marines, as to the occurrence 
of the alleged events.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  However, the veteran has remained vague in 
providing the needed information.  To the Board, it appears 
that the veteran has not provided information that is 
essential in obtaining the verifying evidence he alludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The veteran may assert that because an examiner has provided 
a diagnosis of PTSD, this should be enough to prevail on his 
claim.  It is true that the veteran does have a diagnosis of 
PTSD and he has received treatment for other psychiatric 
disorders.  However, the diagnosis of PTSD was apparently 
made following a recitation by the veteran of his alleged 
stressors, which may or may not have resulted from actions 
while in the Marine Corps.  Of interest to the Board are the 
other medical reports that indicate that the veteran's 
symptomatology has been influenced, or perhaps caused, by his 
polysubstance dependence.  Additionally, the Board notes that 
the veteran has not only received a diagnosis of PTSD, but 
diagnoses of depression, anxiety, and a bipolar disorder.  
Yet, despite the various diagnoses, none of the disorders 
have been etiologically linked to the veteran's service in 
the US Marine Corps.  

Because the PTSD diagnosis has been based on the veteran's 
own recitation of his alleged service history (stressors), it 
is uncertain to what extent the veteran actually meets the 
criteria for PTSD.  Where the VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997). The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

To further comment on this point, the Board points out the 
fact that it specifically remanded the claim on two previous 
occasions.  As a result of those remands, the veteran was 
specifically asked to submit additional information that 
would corroborate his assertions.  Despite the request for 
additional information, the veteran did not provide 
information that could be affirmed through independent means.  
In other words, the veteran did not proffer any documents 
from any other individuals that would minimally confirm or 
partially corroborate any of his assertions.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the veteran has not provided 
sufficiently detailed information relating to his examples of 
stressors to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the veteran suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record does not show that the veteran has PTSD 
related to his experiences while in the US Marine Corps, and 
service connection for PTSD is not warranted.

With respect to the veteran's additional insinuations - that 
he now suffers from an acquired psychiatric disorder, not 
PTSD, that is somehow related to or was caused by his 
military service.  The veteran's service and post-service 
treatment records have been obtained and included in the 
claims folder for review.  The service medical records do not 
show complaints of or findings indicative of a psychiatric 
disorder.  The post service records do show treatment for a 
variety of mental disorders but not of these records suggest 
or insinuate that the psychiatric disorder was caused by or 
related to the veteran's military service or any incident 
therein.  The record is negative for any implications, 
insinuations, or hypotheses made by a medical professional 
that the veteran's current psychiatric disorder was caused by 
the veteran's service in the United States Marine Corps.  

The Board is left with the contentions made by the veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences depression or anxiety or mood swings.  His 
representative can reiterate the veteran's claimed 
experiences.  However, the veteran and his representative are 
lay people, and as laypeople, they do not have the expertise 
to opine regarding medical diagnosis or etiology.  They 
cannot state, with medical certainty, that the veteran now 
suffers from a particular disability and that said disability 
is related to his military service or to some incident he 
experienced while he was in the service.  In the absence of 
evidence demonstrating that the veteran and his 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability, and neither he nor his representative may link 
disabilities or diagnoses.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a psychiatric disability (not to 
include PTSD), medical evidence showing a causal link between 
this disability and the veteran's military service has not 
been presented.  The veteran's service medical records are 
silent for complaints of or treatment for a psychiatric 
disorder or for symptoms and manifestations associated with 
such a condition.  Despite the veteran's assertions, the 
medical evidence does not show that this disability began 
while the veteran was in service or that the disorder is 
related to his military duties.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 
(2007).  Thus, the veteran's claim is thus denied.




ORDER

1.  Entitlement to service connection for PTSD is denied.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, not to include PTSD, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


